Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 13-17 are allowed.
Regarding claim 1 and dependents thereof, the prior art does not teach, “wherein an image-forming operation is performed in which the developer charged in the normal polarity is supplied to the surface of the photosensitive member to form a developer image for the formation of the image onto the recording medium, and a non-image-forming operation including a detection operation in which the detection unit detects whether the developing device is unused is performed in which the photosensitive member and the developing roller rotate, the non-image-forming operation being different from the image- forming operation, wherein, in a state when the developing roller is being rotated, the control unit controls the voltage applying unit so as to form a potential difference between the regulating member and the developing roller, which applies an electrostatic force to the developer charged to the normal polarity in a direction from the regulating member toward the developing roller, by applying the charging voltage to the charging member, according to the regulating member being charged with the regulating voltage, in such a manner that an absolute value of the charging voltage during the non-image forming operation period is smaller than that during the image forming operation period, and the charging voltage in the detection operation is smaller in absolute value than the charging voltage in the period of the non-image-forming operation without the detection operation.” As discussed in Office Action filed 7/27/2021, Ozeki, Fumitaka, and Shiraki teach most limitations of the present invention except, “the charging voltage in the detection operation is smaller in absolute value than the charging voltage in the period of the non-image-forming operation without the detection . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852